DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendment which was filed on 06/21/2022 has been entered.  Claims 1, 10, and 11 have been emended.  Claim 6 has been canceled.  No claims have been added.  Claims 1-5 and 7-11 are still pending in this application, with claims 1, 10 and 11 being independent.

Allowable Subject Matter
This communication is in response to amendment filed on 06/21/2022.
Claims 1-5 and 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2-5 and 7-9 are dependent on claim 1.
Claim 10, and
Claim 11.

Regarding claims 1, 10, and 11, the prior art of record either individually or in combination does not disclose or fairly suggest a method, a device, and a non-transitory computer-readable medium for a response with the claimed detailed limitations such as the use of “the responder is configured to cause the outputter to output data kept as it is associated with the tag in the database, the data or the metadata of an attribute matching an attribute of content of the tag obtained from the utterance content within the metadata added to the data associated with the tag obtained from the content of the utterance of the user, an image showing a graph using the search result, and information about a staff member associated with the content of the utterance of the user interpreted by the utterance content interpreter which is a result of referring to corresponding information in which semantic content is associated with the staff member with respect to one utterance of the user” as recited in the claims in combination with the other claimed limitations are neither taught or made fairly obvious by the prior art of record.
 Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants’ Remarks & Arguments filed on 06/21/2022 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
06/28/2022